Citation Nr: 0810259	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a right knee 
disability, to include on a secondary basis.

3.  Entitlement to an effective date for an award of service 
connection for arthritis of the right ankle, prior to March 
12, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1999, the RO found that new 
and material evidence had been submitted to reopen the claim 
for service connection for a right ankle disability, but 
denied the claim on the merits.  In a March 2001 
determination, the Board remanded these claims to ensure due 
process.  A May 2002 Board decision concluded that new and 
material evidence had been submitted to reopen the claim for 
service connection for a right ankle disability, and the 
Board directed that additional development be undertaken.  It 
was also held that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
low back disability.  An April 2003 Board decision granted 
service connection for a right ankle disability.  This was 
effectuated by a rating decision dated later that month, in 
which the RO assigned a 30 percent evaluation for arthritis 
of the right ankle, effective March 12, 1999.  The veteran 
has disagreed with the effective date for the award of 
service connection.  The RO denied service connection for a 
right knee disability in a July 2004 rating decision.  
Finally, the RO denied service connection for a low back 
condition in the June 2005 rating decision.

The issues of entitlement to service connection for a low 
back disability and a right knee disability, to include on a 
secondary basis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  By decision dated in November 1983, the Board denied 
service connection for a right ankle disability.

2.  The veteran submitted a claim for service connection for 
a right ankle disability on March 12, 1999.

3.  A May 2002 Board decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.

4.  Evidence received since that time is new and provides a 
reasonable possibility of substantiating the claim for 
secondary service connection. 


CONCLUSION OF LAW

1.  The criteria for an effective date for an award of 
service connection for a right ankle disability, prior to 
March 12, 1999, have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.400 (2007).

2.  New and material evidence having been received since the 
final May 2002 Board decision, the claim for entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, a VCAA-compliant notice letter pertaining to 
the earlier effective date issue was not provided to the 
veteran.  However, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  Moreover, where, as here, 
there is no dispute as to the facts, and the law is 
dispositive, failure to provide adequate VCAA notice is 
harmless.  Mason v. Principi, 16 Vet. App. 129; see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board 
concludes that no further action is necessary under the VCAA, 
since all evidence needed to adjudicate the claim is of 
record, and there is no reasonable possibility that any 
further notice would assist in substantiating the claim.

Moreover, in light of the favorable determination with 
respect to whether new and material evidence has been 
submitted, and the need to remand for additional information 
with regard to the merits of the claim, no further discussion 
of VCAA compliance is needed at this time with respect to the 
low back claim.


Analysis

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

The underlying facts are not in dispute.  By rating action 
dated in August 1956, the RO severed service connection for a 
right ankle disability.  A November 1983 Board decision 
concluded that the severance action was not clearly and 
unmistakably erroneous, and again denied service connection 
for a right ankle disability.  The veteran submitted a 
Statement in Support of Claim on March 12, 1999, requesting 
service connection for a right ankle disability.  He included 
with the claim a February 1999 statement from a private 
podiatrist who concluded that the veteran's right ankle 
problems were related to service.  As noted above, the Board 
ultimately granted service connection for a right ankle 
disability, and the RO assigned March 12, 1999, as the 
effective date of the award.

It is not clear from the record precisely what effective date 
the veteran believes to be appropriate.  The fact remains 
that following the Board's November 1983 decision, the next 
communication from the veteran was received in November 1998, 
and, at that time, the veteran merely requested a copy of the 
August 1956 rating decision that severed service connection.  

While the Board sympathizes with the veteran, his reopened 
claim for service connection for a right ankle disability was 
not received by the VA until March 12, 1999.  Thus, there is 
no basis on which an earlier effective date may be assigned 
and the claim is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law).  

Following the Board's denial of the veteran's claim in 
November 1983, the veteran did not submit another claim for 
service connection for a right ankle disability until March 
12, 1999.  In the absence of a claim of clear and 
unmistakable error, which has not been filed in this case, 
there is no basis for an earlier effective date.  38 C.F.R. 
§ 3.400(r).  
In reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence showing that the veteran had a 
right ankle disability that was related to service.  It must 
be based on the date that the application upon which service 
connection was eventually awarded was filed with VA.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).  Hence, although the 
veteran has submitted medical evidence reflecting treatment 
for a right ankle disability prior to March 12, 1999, this 
fact is essentially irrelevant.  The provisions of 38 C.F.R. 
§ 3.157 are, therefore, inapplicable.

In summary, pursuant to 38 C.F.R. § 3.400(b)(2)(i) and (r), 
the effective date for the grant of service connection for a 
right ankle disability could not legally be earlier than 
March 12, 1999.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement under the 
law).  



New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The record discloses that by rating action dated in February 
1950, the RO awarded service connection for low back pain as 
secondary to the right ankle disability.  By rating decision 
dated in August 1956, the RO severed service connection for 
right ankle and back disabilities.  A November 1983 Board 
decision determined that clear and unmistakable error was not 
present in the August 1956 decision, and again denied service 
connection for right ankle and back disabilities.  
Thereafter, the veteran attempted to reopen the claims for 
service connection on multiple occasions, with the last final 
denial of his low back claim occurring in May 2002 because 
new and material evidence had not been submitted.  That 
decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 
2002); 38 C.F.R. § 20.1100(a) (2007).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Thereafter, in an April 2003 Board decision, service 
connection for the right ankle condition was established.  
The evidence which served as a basis for granting service 
connection for the right ankle, when considered with the 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  In this regard, in a June 1949 
statement, a private physician related that he had seen the 
veteran since January of that year.  The diagnoses included 
residuals of a fracture of the right ankle with functional 
changes with radiation of pain up the right leg and with 
compensatory changes of the lower back secondary to the right 
ankle condition.  

While the current evidence suggests that his current back 
disorder is related to a work injury in 1987, the claim need 
not be proven to be reopened; rather, it must only be shown 
that the evidence raise a reasonable possibility of 
substantiating the claim.  Such is the case here.  Thus, new 
and material evidence has been presented, and the claim is 
reopened.


ORDER

An effective date for an award of service connection for a 
right ankle disability prior to March 12, 1999 is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

Reopening the claim for service connection for the low back 
disorder does not end the inquiry however.  The claim must 
thereafter be considered on the merits.  

While the record notes that the veteran was previously 
awarded service connection for low back pain as secondary to 
his right ankle, the current evidence tends to relate the 
veteran's back condition to a work injury in 1987.    When 
the veteran was examined by the VA in June 2005, the examiner 
commented that the veteran's degenerative joint disease of 
the lumbar spine was unlikely to be related to the claimed 
in-service back injury, but he did not address the question 
of service connection on a secondary basis.  In addition, the 
examiner recommended an orthopedic examination of the spine, 
but this was not accomplished.  Thus, the Board finds that a 
VA orthopedic examination is necessary to adequately address 
the claim for secondary service connection.

Moreover, with respect to the right knee claim, the veteran's 
podiatrist indicated that the veteran's right knee condition 
is attributable to the veteran's right ankle condition.  
However, the Board notes the veteran suffers from many 
orthopedic conditions, including a left knee replacement, 
which a private physician indicated resulted in a leg length 
discrepancy on the right.  The physician further opined that 
the left knee injury and right leg length discrepancy are the 
result of the veteran's work injury in 1987.  Thus, as the 
etiology of the right knee disorder is in question, a VA 
examination is also necessary to decide this claim.

Finally, the record does not reflect that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for service connection for a right knee disability on a 
secondary basis.  Although the Board acknowledges that the RO 
sent the veteran a letter in April 2004, it does not appear 
that it included the attachment "What the Evidence Must Show 
to Help Prove Your Claim" as indicated in the letter.  In 
addition, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied as to the 
claim for service connection for a right 
knee disability on a secondary basis.  
The letter should also advise the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded for his claimed 
conditions, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right knee 
disability and low back disability.  All 
necessary tests should be performed.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's right 
ankle disability caused or aggravated 
(permanently worsened beyond normal 
progress) his right knee disability and 
the low back disability.  If the right 
ankle disability caused an increase in 
the severity of the low back disability 
and/or the right knee disability, the 
examiner should quantify, if possible, 
the extent to which the low back and/or 
right knee was aggravated.  The examiner 
should set forth the rationale for any 
opinion expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


